Citation Nr: 0014198	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for myelomonocytic leukemia.  

2.  Entitlement to an increased (compensable) evaluation for 
myelomonocytic leukemia, effective from March 1, 1997.  

3.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
3.324 based on multiple noncompensable service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1983, 
when he was transferred to the Temporary Disability Retired 
List.  

By a rating decision dated in December 1996, the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, reduced the evaluation for the veteran's 
myelomonocytic leukemia from 100 percent to zero percent 
disabling, effective March 1, 1997.  A 10 percent evaluation 
under the provisions of 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities was denied by a 
rating decision dated in April 1999.  The veteran appealed 
from those decisions.  The veteran was scheduled for a 
hearing before a member of the Board of Veterans' Appeals 
(Board) in Washington, D.C., in December 1999; however, the 
veteran failed to report for the hearing.  The case is now 
before the Board for appellate consideration.  

The veteran's representative has maintained that the RO's 
proposal in May 1996 to reduce the veteran's 100 percent 
rating for his service-connected leukemia was erroneous 
because it was based on erroneous facts and reasons.  The 
veteran had notified the RO of his willingness to report for 
a VA examination in May 1996, prior to the May 1996 rating 
action.  It is asserted that since the May 1996 proposal to 
reduce was erroneous, the veteran was never offered a proper 
proposal to reduce his service-connected evaluation under the 
provision of 38 C.F.R. § 3.105(e).  It is maintained that 
since the May 1996 proposal to reduce was in error, the 
December 1996 rating action was also improper since it was 
based on erroneous facts.  

The Board has reviewed the May 1996 action of the RO in 
proposing to reduce the evaluation for the veteran's leukemia 
and the December 1996 rating decision reducing the 
evaluation.  The Board finds that the procedures utilized 
complied with the provisions of 38 C.F.R. § 3.105(e).  The 
record discloses that the rating decision proposing to reduce 
the evaluation for the leukemia, dated May 6, 1996, was based 
on the veteran's failure to report for a VA examination.  On 
May 20, 1996, the veteran advised the RO that he was willing 
to be examined.  On May 30, 1996, the veteran was advised 
that since he had agreed to be examined, his payments would 
not be stopped until after the examination.  He was also 
advised of certain procedural rights, including the right to 
have a hearing.  He was examined by VA in September 1996, and 
in the December 1996 rating decision, as noted previously, 
the evaluation for the service-connected leukemia was reduced 
from 100 percent to zero percent disabling, effective March 
1, 1997.  The date of reduction complied with the 60-day 
period required by 38 C.F.R. § 3.105(e).  Although error is 
not conceded, any possible error by the RO in May 1996 was 
cured by the subsequent action of the RO in having the 
veteran examined and in providing him with the requisite 
period of time in which to submit additional evidence and 
argument to refute the evidence on which the reduction was 
predicated and thus to preclude its implementation.  

The record also reflects that in an April 1999 rating 
decision, the RO denied entitlement to service connection for 
various conditions claimed as residuals of leukemia, 
including liver damage (cirrhosis and hepatitis C), a heart 
condition, hypertension, gastroesophageal reflux disease, and 
nerve damage to arms and legs, and arthritis.  The veteran 
was informed of the rating determination in a letter dated in 
May 1999, which provided him with a copy of the rating 
decision and a statement of his appellate rights (VA Form 
4107).  In his request for a hearing before the Board, which 
was received in September 1999, the veteran referred to 
having side effects from long-term treatment for his 
leukemia.  However, he did not specifically disagree with any 
of the decisions in the April 1999 rating decision.  
Moreover, the veteran did not file his statement with the 
agency of original jurisdiction that denied his claims.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991) (notice of disagreement 
must be filed "with the activity which entered the 
determination with which disagreement is expressed").  Thus, 
the Board does not consider the letter received from the 
veteran in September 1999 as a notice of disagreement with 
the April 1999 rating decision.  


REMAND

The veteran's service medical records reflect that he was 
hospitalized in January 1983 for acute myelomonocytic 
leukemia.  It was indicated that the leukemia was in complete 
remission in March 1983.  It was stated that he would 
continue to require monthly administration of maintenance 
chemotherapy over the next seven months, as well as close 
medical follow-up.  

In July 1983, the RO granted service connection for 
myelomonocytic leukemia and rated the disability 100 percent 
disabling under 38 C.F.R. § 4.28 (prestabilization rating), 
effective from June 1, 1983, the day following the veteran's 
separation from service.  

Under 38 C.F.R. § 4.28, prestabilization ratings of 50 or 100 
percent may be assigned, in lieu of ratings assigned 
elsewhere, in the immediate post-discharge period.  A 
prestabilization rating continues for the 12-month period 
following discharge from service, although a prestabilization 
rating may be changed to a regular schedular total rating, or 
one authorizing a greater benefit, at any time.  A 100 
percent prestabilization rating is for assignment when there 
is an unstabilized condition with severe disability and 
substantially gainful employment is not feasible or 
advisable.  38 C.F.R. § 4.28 and Note (1) (1999).  

The veteran was seen at an Air Force Medical Center in July 
1983 and was transferred to Walter Reed Army Medical Center 
for chemotherapy.  Chemotherapy was discontinued in December 
1983.  

In February 1984, the veteran was evaluated for the Temporary 
Disability Retired List at an Air Force Medical Center.  A 
physical examination showed no lymphatic swelling.  A 
complete blood count was within normal limits with a 
hemoglobin of 17.4 and a hematocrit of 52.9.  The final 
diagnoses included acute myeloblastic leukemia, in remission; 
and status post one year of chemotherapy.  

The record discloses that the veteran was treated in service 
department medical facilities in July 1984 for a relapse of 
his leukemia.  

By a rating decision dated in September 1984, the veteran's 
prestabilization rating was terminated, and the 
myelomonocytic leukemia was evaluated as 100 percent 
disabling on a schedular basis, effective from June 1, 1984.  

In a report of service department hospitalization from March 
to April 1985, it was reported that the veteran was in 
complete remission from his leukemia.  

The veteran was hospitalized at a VA medical center in 
December 1995 with a complaint of right-sided hemiparesis.  
He was drinking and had suicidal ideation.  A medical work-up 
for his leukemia was recommended by the neurology service, 
but the veteran left the hospital against medical advice.  
The diagnoses at that time included alcohol dependence and 
history of leukemia and hypertension.  

The record further shows that the veteran's hemoglobin was 
13.4 in December 1995; the following day, it was 12.8; in 
January 1996, it was 14.2, which was within normal limits; 
and later in January, it was 11.3.  

In April 1996, the veteran was referred for a VA hematology 
consultation.  It was reported that he had a history of acute 
myelogenous leukemia (AML) that was in remission "per 
records '1983-1984'."  He said that he was now concerned 
about a relapse.  It was reported that he was depressed about 
a divorce and was drinking heavily.  He stated that he was 
diagnosed in 1983 and that he had his first relapse in July 
1984.  He was treated at Scott Air Force Base and Walter Reed 
Army Hospital.  On examination, he smelled of alcohol.  
Hemoglobin was 13.8.  His white blood count was reported to 
be normal.  The assessment was AML, in remission, with no 
evidence of relapse.  However, hepatitis C and alcohol abuse 
were assessed.  The veteran was discharged from the clinic.  

The veteran was afforded a VA examination in September 1996.  
He gave a history of bleeding with and without bowel 
movements for the previous four months.  Various findings 
were recorded on physical examination, including tenderness 
of the liver.  Laboratory studies were conducted reflecting 
hemoglobin of 14.1.  The diagnoses were acute monocytic 
leukemia (in remission); cirrhosis of the liver; hepatitis C; 
gastrointestinal bleed; alcohol abuse; and chronic renal 
failure.  

In December 1996, following a VA examination, the RO entered 
a rating decision reducing the total schedular evaluation for 
myelomonocytic leukemia to zero percent disabling, effective 
from March 1, 1997.  The RO noted in the rating decision that 
it had lost control over the case after the September 1984 
rating decision and that a future examination should have 
been performed in 1985, but was not.  The record indicates 
that the RO reacquired control of the matter in 1995.  A 
deferred rating decision by the Chicago, Illinois, RO, dated 
November 27, 1995, indicated that the veteran now resided in 
Missouri and that the claims file should be transferred to 
the St. Louis RO.  It was also indicated that a physical 
examination was needed.  The Board notes that the amendment 
to the rating schedule involving the hemic and lymphatic 
systems became effective on October 23, 1995.  60 Fed. Reg. 
49,225 (1995).  

As a total schedular evaluation for the service-connected 
myelomonocytic leukemia was reduced that had been in effect 
for more than five years, the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 were for application.  See 38 C.F.R. § 
3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 
418 (1993).  Where a rating has been reduced without 
observance of the applicable law and regulations, the rating 
is void ab initio and must be set aside as not in accordance 
with law.  Id. at 422.  See Hayes v. Brown, 9 Vet. App. 67, 
73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence is 
against the claim.  Brown, 5 Vet. App. at 422.  

The veteran's service-connected myelomonocytic leukemia has 
been rated under Diagnostic Code 7703.  Under that code, 
leukemia is rated 100 percent disabling with active disease 
or during a treatment phase.  Otherwise, the disorder is 
rated as anemia (under Diagnostic Code 7700) or aplastic 
anemia (under Diagnostic Code 7716), whichever would result 
in the greater  benefit.  38 C.F.R. § 4.117, Diagnostic Code 
7703.  

The rating schedule further provides that the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no recurrence, the disorder is rated on 
residuals.  Note following 38 C.F.R. § 4.117, Diagnostic Code 
7703.   

Under Diagnostic Code 7700, anemia, hypochromic-microcytic 
and megaloblastic, such as iron-deficiency and pernicious 
anemia, are rated as 100 percent disabling with:  Hemoglobin 
of 5gm/100ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest.  A 70 percent 
rating requires hemoglobin of 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months).  A 30 percent rating is 
warranted with hemoglobin of 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 10 percent rating 
requires hemoglobin of 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches.  A zero percent 
rating is warranted with hemoglobin of 10gm/100ml or less 
that is asymptomatic.  

Note:  The complications of pernicious anemia, such as 
dementia or peripheral neuropathy, are to be evaluated 
separately.  Note to 38 C.F.R. § 4.117, Diagnostic Code 7700.  

Under Diagnostic Code 7716, aplastic anemia warrants a 100 
percent evaluation when a bone marrow transplant is required; 
or transfusion of platelets or red cells at least once every 
six weeks is required; or infections recur at least once 
every six weeks.  A 60 percent rating is for application when 
transfusion of platelets or red cells is required at least 
once every three months; or; infections recur at least once 
every three months.  A 30 percent rating requires transfusion 
of platelets or red cells at least once per year but less 
than once every three months; or infections recur at least 
once per year but less than  once every three months.  A 10 
percent rating is warranted where continuous medication is 
needed for control of the aplastic anemia.  

The 100 percent rating for bone marrow transplant shall be 
assigned as of the date of hospital admission and shall 
continue with a mandatory VA examination six months following 
hospital discharge.  Any change in evaluation based upon that 
or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  Note to 38 C.F.R. § 
4.117, Diagnostic Code 7716.  

Because control was lost over this case for many years, the 
proposed action to reduce the total schedular evaluation and 
its subsequent implementation were carried out entirely under 
the new rating criteria.  However, because the criteria for 
rating the service-connected disability in this case were 
changed effective on October 23, 1995, the question arises 
whether the rating reduction was a consequence of the change 
in the criteria alone.  The law provides that a readjustment 
in the rating schedule may not cause a veteran's disability 
rating, which was in effect on the effective date of the 
readjustment, to be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.  

Prior to October 23, 1995, Diagnostic Code 7703 provided that 
a 100 percent rating was for application when the service-
connected leukemia required intensive treatment such as 
periodic irradiation or transfusion; otherwise, the leukemia 
was to be rated as pernicious anemia.  38 C.F.R. § 4.117, 
Diagnostic Code 7703 (effective prior to October 23, 1995).  
Prior to October 23, 1995, the criteria for rating pernicious 
anemia were set forth at Diagnostic Code 7700.  

Under Diagnostic Code 7700, as previously in effect, 
pernicious anemia warranted a 100 percent evaluation when 
there were acute episodes that were rapidly progressive, 
without remission, or few or brief remissions.  A 70 percent 
rating was for application when there was chronic pernicious 
anemia following acute severe attacks with characteristic 
marked departures from normal blood count, with severe 
impairment of health and pronounced asthenia.  A 60 percent 
rating required chronic pernicious anemia following acute 
attacks with characteristic definite departures from normal 
blood count, with impairment of health and severe asthenia.  
A 30 percent rating, which was the minimal schedular 
evaluation then available, was for application when there was 
incipient pernicious anemia with characteristic achlorhydria 
and changes in blood count.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (effective prior to October 23, 1995).  

Following the rating reduction, the RO received evidence that 
included VA outpatient and inpatient treatment records 
reflecting treatment by the VA in 1996 and 1997 for various 
conditions, including atypical chest pain, hypertension, 
alcoholism, hepatitis C, and gastroesophageal reflux disease.  
A history of leukemia was noted on a VA hospitalization 
report of November 1997.  In July 1998, moreover, the veteran 
indicated that the side effects from the leukemia had cost 
him his job and had caused him to file for Social Security 
disability benefits.  This assertion is arguably relevant to 
consideration of his claim for a compensable rating under 38 
C.F.R. § 3.324, as service connection is also in effect for 
chronic maxillary sinusitis, which is also rated 
noncompensably disabling.  

Since the veteran has contended that he has residuals of his 
leukemia that warrant a compensable evaluation, the Board is 
of the opinion that he has asserted a well-grounded claim for 
an increased rating for the service-connected leukemia.  
Drosky v. Brown, 10 Vet. App. 251 (1997).  Accordingly, VA 
has a duty to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is also of the opinion that evidence that might be 
garnered in determining whether a compensable rating for 
leukemia is warranted has the potential to affect whether the 
100 percent evaluation for leukemia must be restored.  In 
that sense, the two claims are inextricably intertwined.  

The Board therefore believes that additional development 
would be desirable, and the case is REMANDED for the 
following actions:  

1.  The veteran must be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The RO should contact the VA Medical 
Center, St. Louis, Missouri, and request 
that that facility provide copies of all 
outpatient and inpatient treatment 
reports of the veteran since January 
1998.  Any such records obtained should 
be included with the claims file.  

3.  The RO should contact the Social 
Security Administration and determine 
whether the veteran has been awarded 
Social Security benefits based on 
disability.  If so, the Social Security 
Administration should be asked to provide 
copies of the medical records that formed 
the basis for the decision to award 
disability benefits.  Those records 
should also be associated with the claims 
file.  

4.  The veteran should then be afforded a 
special hematology examination by VA in 
order to determine the current severity 
of his service-connected myelomonocytic 
leukemia.  The examiner is requested to 
review the claims file prior to the 
examination and to state in his report of 
examination that he has done so.  If the 
service-connected leukemia is found to be 
in remission, the examiner is requested 
to determine whether the veteran 
manifests anemia as a residual of the 
service-connected leukemia or whether any 
current anemia is due to an organic 
disorder other than the service-connected 
leukemia.  If pernicious anemia as a 
residual of the service-connected 
leukemia is found, it is requested that 
it be determined whether any 
complications of the pernicious anemia, 
such as dementia or peripheral 
neuropathy, are also present.  All 
indicated studies should be performed, 
and all clinical manifestations should be 
reported in detail.  Any opinions or 
conclusions expressed should be supported 
by a complete rationale.  

5.  Following any further indicated 
development, the veteran's claim of 
entitlement to restoration of a total 
schedular evaluation for service-
connected myelomonocytic leukemia should 
be readjudicated.  If not rendered moot, 
the claims of entitlement to a 
compensable evaluation for myelomonocytic 
leukemia from March 1, 1997, and 
entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected 
disabilities should also be 
readjudicated.  If the claims are not 
resolved to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
time in which to respond.  

When the above actions have been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
actions requested herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



